835 F.2d 876Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Antonio Douglas WINSLOW, Plaintiff-Appellant,v.NORFOLK CITY JAIL, Sheriff Mapp, Defendants-Appellees.
No. 87-7164.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1987.Decided Nov. 27, 1987.

Antonio Douglas Winslow, appellant pro se.
Before K.K. HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Antonio Douglas Winslow appeals from the district court's dismissal of his 42 U.S.C. Sec. 1983 action.  Winslow alleged that while confined at Norfolk City Jail from November 16, 1984, until April 12, 1985, he was harassed by the guards.


2
The district court found Winslow's claim for injunctive relief moot because he was no longer incarcerated at Norfolk City Jail.  We affirm this part of the district court's opinion.


3
Although Winslow was incarcerated at Norfolk City Jail until April 12, 1985, it is not clear from the district court's opinion when the last acts for which he sought damages occurred.  The district court stated only that "[a]ll of the actions complained of occurred prior to April 12, 1985."    We remand this case to the district court for further factual findings on the accrual date of Winslow's cause of action.  If Winslow's action accrued on or after April 11, 1985, his complaint was timely filed on April 13, 1987.  Pursuant to Virginia law, he had two years to file his Sec. 1983 action, and as April 11, 1987, fell on a Saturday, he would have had until Monday, April 13, 1987, to file his complaint.  Va.Code Ann. Secs. 1-13.3:1 (1987);  8.01-243(A) (Supp.1987).


4
As the dispositive issues have recently been decided authoritatively, we dispense with oral argument and remand this case for further factual findings in the district court.


5
REMANDED.